        Case 2:21-mb-00132-MHB Document 2 Filed 05/21/21 Page 1 of 1




21-132MB                  5/13/2021 / 12:00 PM         Will provide a copy to defendant's
                                                       attorney Silver


Special Agent Brandon Lopez




The image of James Theodor Polzin's iPhone 12 Max Pro, Serial Number G0NDPJZ50D46,
located on a Kingston Ironkey D300 128GB thumb drive.




                                        GREGORY N             Digitally signed by GREGORY N
                                                              LUETHANS
   5/20/2021                            LUETHANS              Date: 2021.05.20 16:47:22 -07'00'




                                             Gregory N. Luethans, Special Agent
